Exhibit 10.2
     AMENDMENT NO. 2 TO RECEIVABLES PURCHASE AGREEMENT
          THIS AMENDMENT NO. 2 TO RECEIVABLES PURCHASE AGREEMENT, dated as of
February 18, 2010 (this “Amendment”), is entered into by and among:
     (a) RPM Funding Corporation, a Delaware corporation (“Seller”),
     (b) RPM International Inc., a Delaware corporation (“RPM-Delaware”), as
initial Servicer,
     (c) Fifth Third Bank (“Fifth Third”), and Wachovia Bank, National
Association (“Wachovia” and each of Fifth Third and Wachovia, a “Purchaser” and,
collectively, the “Purchasers”), and
     (d) Wachovia Bank, National Association, in its capacity as administrative
agent for the Purchasers (in such capacity, together with its successors and
assigns, the “Administrative Agent”).
and pertains to that certain Receivables Purchase Agreement dated as of April 7,
2009 among the parties hereto (as heretofore and hereby amended, the
“Agreement”). Unless defined elsewhere herein, capitalized terms used in this
Amendment shall have the meanings assigned to such terms in the Agreement.
PRELIMINARY STATEMENT
Seller wishes to amend the Agreement as hereinafter set forth, and the
Administrative Agent and the Purchasers are willing to agree to such amendments
on the terms and subject to the conditions set forth in this Amendment.
          Section 1. Amendment. Exhibit IV to the Agreement is hereby amended
and restated in its entirety read as set forth in Annex A hereto.
          Section 2. Representations and Warranties. In order to induce the
Administrative Agent and the Purchasers to enter into this Amendment, Seller
hereby represents and warrants to the Administrative Agent and the Purchasers,
as of the date hereof, that (a) the execution and delivery by Seller of this
Amendment are within its corporate powers and authority and have been duly
authorized by all necessary corporate action on its part, (b) this Amendment has
been duly executed and delivered by Seller, (c) no event has occurred and is
continuing that will constitute an Amortization Event or a Potential
Amortization Event, and (d) each of Seller’s representations and warranties set
forth in Section 5.1 of the Agreement (other than Section 5.1(m) thereof) is
true and correct on and as of the date hereof as though made on and as of the
date hereof.
          Section 3. Effectiveness. This Amendment shall become effective as of
the date hereof upon satisfaction of each of the following conditions precedent:
          (a) receipt by the Administrative Agent of counterparts hereof, duly
executed by each of the parties hereto; and

1



--------------------------------------------------------------------------------



 



          (b) receipt by the Administrative Agent of counterparts of an
amendment to the Receivables Sale Agreement, duly executed by the parties
thereto and consented to by the Administrative Agent.
By signing this Amendment, each of the Purchasers hereby consents to the
amendment of even date herewith described in clause (b) above and authorizes the
Administrative Agent to consent thereto.
          Section 4. CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES. THEREOF OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).
          Section 5. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AMENDMENT OR THE OTHER TRANSACTION DOCUMENTS
OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.
          Section 6. Binding Effect. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns (including any trustee in bankruptcy).
          Section 7. Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement. Delivery of an
executed counterpart hereof via facsimile or electronic mail of an executed .pdf
copy thereof shall, to the fullest extent permitted by applicable law, have the
same force and effect and delivery of an originally executed counterpart hereof.
<Balance of page intentionally left blank>

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered by their duly authorized officers as of the date
hereof.

          RPM FUNDING CORPORATION, as Seller
    By:   /s/ Edward W. Moore       Name:   Edward W. Moore       Title:  
Secretary      RPM INTERNATIONAL INC., as Servicer
    By:   /s/ Keith R Smiley       Name:   Keith R Smiley      Title:   Vice
President, Treasurer & Asst. Sec.   

3



--------------------------------------------------------------------------------



 



         

          FIFTH THIRD BANK, as Purchaser
    By:   /s/ Andrew D. Jones       Name:   Andrew D. Jones      Title:   Vice
President        WACHOVIA BANK, NATIONAL ASSOCIATION, as Purchaser and
Administrative Agent
    By:   /s/ Michael J. Landry       Name:   Michael J. Landry     Title:  
Vice President    

4